DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1−8, 10−11, 13−19 are rejected under 35 USC 102(a)(2) as being anticipated by US Pre-Grant Pub. No. 2018/0312241 to Alber.
Regarding claim 1, Alber teaches a fixed-wing aircraft comprising:
a fuselage 12;
airfoils (14a−14b), which are arranged on and extend from opposite sides of the fuselage;
a load element (fairings 26a−26d), which is coupled to the fuselage of the fixed-wing aircraft (fig. 1); and
an actuator device (coaxially arranged pistons 22a−22d), by which a position of the load element can be varied in relation to the fuselage during a flight of the fixed-wing aircraft to displace a center of gravity of the fixed-wing aircraft by the load element (paras. [0033]−[0034]);
wherein the fixed-wing aircraft is a vertical take-off aircraft, such that a longitudinal axis of the fuselage is inclined relative to a ground surface from which the fixed-wing aircraft is launched during a vertical take-off operation (where fig. 5 shows vertical takeoff position).
Regarding claim 2, Alber teaches that the fixed-wing aircraft comprises a control device to control the actuator device such that the load element is arranged in a first position during the vertical take-off 
Regarding claim 3, Alber teaches that the first position is located on a tail of the fixed-wing aircraft (fig. 5, where elements 30a, 30b are aerodynamic tail surfaces).
Regarding claim 4, Alber teaches that the control device is configured to control the actuator device such that the load element is moved from the first position into the second position in order to transition from the vertical take-off operation to the horizontal flight position (para. [0032]).
Regarding claim 5, Alber teaches that the control device is configured to adjust, adapt, and/or regulate the second position based on a current flight parameter and/or aircraft state of the fixed-wing aircraft (para. [0034], where the current flight parameter is the “flight stability”).
Regarding claim 6, Alber teaches that the load element is located on an outside of the fuselage of the fixed-wing aircraft (fig. 1).
Regarding claim 7, Alber teaches that the load element is coupled to a coupling element of the actuator device by a rotatable joint (i.e. the load element is connected to a coupling element of the actuator, such as the piston, via castor assemblies, where the castor assemblies form a rotatable joint as described in para. [0029]).
Regarding claim 8, Alber teaches that the load element is coupled to the coupling element via the rotatable joint, such that an orientation of the load element in relation to the fuselage of the fixed-wing aircraft is determined by gravity (where the castor assemblies are as discussed in para. [0029], such castor assemblies allow gravity to dictate orientation of the load element where the load element is free to rotate, such as after takeoff).

Regarding claim 11, Alber teaches that the support legs are arranged on airfoils of the fixed-wing aircraft (fig. 5).
Regarding claim 13, Alber teaches a method for operating a fixed-wing aircraft, comprising:
coupling a load element (26a−26d) to a fuselage of the fixed-wing aircraft, which comprises airfoils (14a−14b) arranged on and extending from opposite sides of the fuselage (fig. 1);
varying, via an actuator device, a position of the load element in relation to the fuselage of the fixed-wing aircraft during flight of the fixed-wing aircraft to displace a center of gravity of the fixed-wing aircraft (paras. [0033]−[0034]);
wherein the fixed-wing aircraft is a vertical take-off aircraft, such that a longitudinal axis of the fuselage is inclined relative to a ground surface from which the fixed-wing aircraft is launched during a vertical take-off operation (where fig. 5 shows vertical takeoff position).
Regarding claim 14, Alber teaches that the load element is arranged in a first position during the vertical take-off operation and/or during a vertical landing operation of the fixed-wing aircraft (fig. 5 and para. [0032]) and is arranged in at least one second position during a horizontal flight of the fixed-wing aircraft (fig. 4 and para. [0032]).
Regarding claim 15, Alber teaches recording at least one current flight parameter and/or at least one current aircraft state (i.e. a parameter associated with flight stability); and
using the at least one recorded current flight parameter and/or at least one recorded current aircraft state of the fixed-wing aircraft to adjust, adapt, and/or regulate the second position of the load element (para. [0034]).

Regarding claim 17, Alber teaches controlling, using the control device, the actuator device such that the load element is moved from the first position into the second position in order to transition from the vertical take-off operation to the horizontal flight position (para. [0032]).
Regarding claim 18, Alber teaches that the load element is located on an outside of the fuselage of the fixed-wing aircraft (fig. 1) and is coupled to a coupling element of the actuator device by a rotatable joint (i.e. the load element is connected to a coupling element of the actuator, such as the piston, via castor assemblies, where the castor assemblies form a rotatable joint as described in para. [0029]).
Regarding claim 19, Alber teaches that the load element is coupled to the coupling element via the rotatable joint such that an orientation of the load element in relation to the fuselage of the fixed-wing aircraft is determined by gravity (where the castor assemblies are as discussed in para. [0029], such castor assemblies allow gravity to dictate orientation of the load element where the load element is free to rotate, such as after takeoff).
Allowable Subject Matter
Claims 9, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/M.B.K./
Examiner, Art Unit 3642

/BRIAN M O'HARA/
Primary Examiner, Art Unit 3642